                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                       FORT MYERS DIVISION

OSCAR     AGUIRIANO,      an
individual,

          Plaintiff,

v.                             Case No:    2:18-cv-642-FtM-29UAM

SOUTH   STREET    RESTAURANT
GROUP,   INC.,   a   Florida
profit corporation,

          Defendant.


                        OPINION AND ORDER

     This matter is before the Court on consideration of the

Magistrate Judge’s Report and Recommendation (Doc. #22), filed

March 13, 2019, recommending that the Joint Motion to Approve

Settlement and Dismiss with Prejudice (Doc. #21) be granted in

part and denied in part, the Settlement Agreement and Plaintiff’s

Full and Final Release of Claims for Unpaid Wages (Doc. #21-1) be

approved, and the case be dismissed.        No objections have been

filed and the time to do so has expired.

     After conducting a careful and complete review of the findings

and recommendations, a district judge may accept, reject or modify

the magistrate judge’s report and recommendation.       28 U.S.C. §

636(b)(1); Williams v. Wainwright, 681 F.2d 732 (11th Cir. 1982),

cert. denied, 459 U.S. 1112 (1983).       In the absence of specific

objections, there is no requirement that a district judge review
factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9

(11th Cir. 1993), and the court may accept, reject or modify, in

whole or in part, the findings and recommendations.                 28 U.S.C. §

636(b)(1)(C).      The district judge reviews legal conclusions de

novo, even in the absence of an objection.            See Cooper-Houston v.

Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro

Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla. 1993),

aff’d, 28 F.3d 116 (11th Cir. 1994) (Table).

     After conducting an independent examination of the file and

upon due consideration of the Report and Recommendation, the Court

accepts the Report and Recommendation of the magistrate judge.

     Accordingly, it is now

     ORDERED:

     1.     The   Report    and    Recommendation    (Doc.   #22)    is   hereby

adopted and the findings incorporated herein.

     2.     The parties’ Joint Motion to Approve Settlement and

Dismiss with Prejudice (Doc. #21) is granted in part and denied in

part.     The Settlement Agreement and Plaintiff’s Full and Final

Release of Claims for Unpaid Wages (Doc. #21-1) is approved as a

fair and reasonable resolution of a bona fide dispute.                      The

parties’    request   for    the    Court    to   retain   jurisdiction     over

enforcement of the settlement agreement for a period of 60 days is

denied.




                                     - 2 -
     3.   The Clerk shall enter judgment dismissing the case with

prejudice, terminate all deadlines and motions, and close the file.

     DONE and ORDERED at Fort Myers, Florida, this      28th   day

of March, 2019.




Copies:
Hon. Douglas N. Frazier
United States Magistrate Judge

Counsel of Record
Unrepresented parties




                                 - 3 -
